PER CURIAM.
Ronald L. Reece, an inmate of the United States Penitentiary at McNeil Island, Washington, has filed with this Court a petition seeking an appropriate writ to secure release of a detainer filed against him.
Investigation discloses that the complaint on which the detainer was issued was dismissed on April 18, 1968, and the sheriff advised the warden at McNeil Island on August 26, 1968, to cancel the detainer as the charge had been dismissed.
Since the relief sought has already been granted this cause is hereby dismissed.